Sandler, J.,
dissents in a memorandum as follows: The facts are fairly and comprehensively set forth in the court’s memorandum opinion. Apparently assuming that the opinion of the Court of Appeals in Waters v New York City Hous. Auth. (69 NY2d 225) requires dismissal of the complaint if the factual presentation of the defendants is accepted as undisputed, the single issue addressed in the court’s opinion, which was indeed the only issue raised by plaintiff on this appeal and addressed in the IAS court’s opinion, is whether the affidavits submitted on behalf on the plaintiff raise a factual issue as to the reason that the deceased, Scott Parker, came to the parking lot in which he was killed during a robbery. Upon analysis, however, it is clear that the opinion in Waters does not require or support the dismissal of the complaint even if we accept as undisputed the facts presented by the defendants. Accordingly, I find it unnecessary to determine whether or not the different interpretation of events set forth by an expert witness in plaintiffs presentation independently gives rise to a factual issue precluding summary judgment dismissing the complaint, although if I were required to reach that issue, I would be inclined to think that it did.
An understanding of the principles set forth in Waters (supra) as applied to the facts in this case requires preliminarily a consideration of the landmark opinion of the Court of Appeals in Basso v Miller (40 NY2d 233). In Basso, the court reviewed the prior law in this State which had distinguished the duty of a landowner to others on the basis of the status of the injured person, and had established different principles of liability depending on whether the injured person was an invitee, licensee, or trespasser. The court (supra, at 241) "abandoned the classifications entirely and announced our adherence to the single standard of reasonable care under the circumstances whereby foreseeability shall be a measure of liability. To be sure, this standard of reasonable care should be no different than that applied in the usual negligence action. Contributory and, now, comparative negligence, as well as assumption of the risk, all fit into their respective places, to be invoked when appropriate.” In short, as relevant to the facts in this case, Basso established as the law in this State that a landowner or occupier of property has a duty of reasonable care that extends even to a trespasser. Nothing in *308the opinion in Waters can be fairly evaluated as modifying that principle.
As set forth in the Waters (supra) opinion, the plaintiff was walking on a public street when she was accosted by a man who displayed a knife and demanded that she walk with him to a building around the corner. Once inside the building, which was unlocked, the man forced her to the roof, and after taking her money, sodomized her. It was further asserted in an investigator’s affidavit that the front door locks on the building had been either broken or missing for at least two years before the incident, and that several tenants had registered complaints about the condition over that two-year period.
The opinion in Waters (supra,, at 227) set forth the issue presented, and the court’s response to that issue, in the opening paragraph: "The issue in this appeal is whether the owner of an occupied urban building who has not kept the building’s security system in good repair may be held liable in tort solely because the building was used to complete a crime that began on a public street. Under the circumstances of this case, where neither the victim nor the crime were connected with the defendant’s building, we hold that plaintiff was not within the zone of foreseeable harm and that, as a consequence, liability cannot be imposed.”
Although the defendants asserted in their appellate presentation that the crime with which we are here concerned began when the female member of the holdup group approached the deceased on a public street, and the court’s memorandum opinion uncritically accepts that thesis, it is clear even from the facts submitted by the defendants that this interpretation of the incident is a radical distortion of what occurred. The crime in fact began on the defendants’ parking lot where the several participants gathered and planned the crime that thereafter occurred. It was agreed in the plan concerted while the participants were on the defendants’ parking lot that Diana Ortiz would leave them and attempt to bring a "John” to the parking lot so that the others could hold him up. She left the parking lot in pursuance of that plan, the other defendants remaining there to await her return. When she returned with the deceased to the parking lot he was there robbed, and during the robbery, shot and killed.
Manifestly, this is not a case in which a crime was commenced on a public street and thereafter completed on the defendants’ property, nor is it a case in which it can be *309asserted with any degree of reality that the crime was not connected from its inception with the defendants’ property. In short, the limiting principle set forth in Waters (supra) is not applicable. The rule governing this case remains that set forth in Basso v Miller (supra), under which the owner of the parking lot was under a single duty of reasonable care under the circumstances. Significantly, defendants did not even dispute in their papers that the parking lot had been the scene of many previous criminal acts, and indeed confirmed that part of plaintiff’s allegations in their third-party complaint against a security company which they had retained to provide protection.
I am aware that in several parts of the opinion in Waters (supra) there appears language which, if considered in isolation, could be read as more broadly limiting the liability of landlords to tenants and others lawfully on their property where injuries have been sustained as a result of a crime committed on the property. When those parts of the opinion are read in context, however, it seems improbable that the court intended to modify the fundamental principle set forth in Basso v Miller (supra) to so limit the scope of a landlord’s liability to victims of crimes committed on the landlord’s property.
Thus, the court’s opinion (supra, at 229), observing that the duty allegedly breached — to maintain front door locks in working condition — exists primarily to protect the safety of tenants and visitors inside the premises, observed: "The risk to be reasonably apprehended in this instance is that of intrusion by outsiders with criminal motive who might do harm to those who have a right to feel at least minimally secure inside a dwelling place.” However, the court went on to say in the immediately following sentence (supra, at 229): "Although it is argued that the duty to keep occupied residential premises secure also encompasses the risk that an unsecured building might become a safe haven for crime begun on the street, we cannot agree that the scope of a landowner’s duty should be extended to embrace members of the public at large, with no connection to the premises, who might be victimized by street predators.”
At another point, after referring to public policy considerations in placing "controllable limits” on liability in certain circumstances, the court’s opinion went on to say (69 NY2d, supra, at 230): "[I]n this case both logic and public policy weigh heavily in favor of confining the scope of defendant landowner’s duty to protect against criminal acts to tenants *310and others who might reasonably be expected to be on the premises.” Once again, however, this sentence, which by itself could be read as suggesting a broad limitation on liability to those who are tenants and others reasonably expected to be on the premises, was followed by this clearly related sentence (supra, at 230): "An important consideration in this context is the fact that the landowner has no control over either the acts of the primary wrongdoer or the conditions on the public byways that make such acts all too commonplace”.
The precise holding in Waters (69 NY2d, supra, at 230-231) was set forth concisely in the last paragraph of the opinion, as it had been in the first paragraph quoted above, in the following words: "Because defendant landowner had no relationship at all to the as-yet-unidentified wrongdoer whose presence on the street posed a threat to plaintiff's safety * * * and because this injured plaintiff had no association with the premises independent of the crime itself, the landowner’s duty to maintain the security of the building may not be deemed to extend to her.”
It is of course possible that in another case the considerations of public policy that led to the limitation of liability set forth in Waters (supra) may lead the Court of Appeals to further limit the liability of landlords who have failed in their duty of taking reasonable precautions against criminal activities on their premises to tenants and others who are reasonably expected to be on the premises. Waters did not set forth any such limitation and provides no basis for anticipating what would be a significant modification of the single principle of liability set forth in Basso v Miller (supra). Under the facts set forth in this case, accepting everything set forth in defendants’ factual presentation, it is clear that Waters does not exclude an action for damages sustained from a crime that was commenced on defendants’ premises, completed on defendants’ premises, and linked throughout with defendants’ premises.
Accordingly, the order of the Supreme Court, New York County (William P. McCooe, J.), entered on or about June 30, 1987, which denied defendants’ motion pursuant to CPLR 3212 for summary judgment dismissing the complaint, should be affirmed.